United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
TRANSPORTATION SECURITY
)
ADMINISTRATION, Washington, DC, Employer )
__________________________________________ )
M.S., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1464
Issued: August 22, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 29, 2015 appellant filed a timely appeal from a June 2, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish development of a
right inguinal hernia in the performance of duty.
FACTUAL HISTORY
On March 17, 2015 appellant, then a 46-year-old transportation security officer, filed an
occupational disease claim (Form CA-2) alleging that he sustained a recurrent right inguinal
hernia on or before November 10, 2014 in the performance of duty. He noted that in 2012,
1

5 U.S.C. § 8101 et seq.

OWCP accepted a prior right inguinal hernia and surgical repair under File No. xxxxxx315.
Appellant explained that he first filed a recurrence claim for the November 10, 2014 injury under
File No. xxxxxx315, but OWCP instructed him to file a new claim. He stopped work on
February 5, 2015, noting that he first realized that his condition was employment related on that
date.
In a March 31, 2015 letter, OWCP advised appellant of the additional evidence needed to
establish his claim, including a description of the work factors believed to have caused the
claimed condition and a narrative report from his attending physician explaining how and why
those incidents would cause the claimed hernia. It afforded him 30 days to submit such
evidence.
Appellant responded by April 11, 2015 letter, describing the onset of right inguinal pain
and bulging while at work on November 10, 2014. He asserted that lifting bags weighing up to
80 pounds, bending, and twisting at work over a 10-year period caused the accepted hernia in
2012, as well as the November 10, 2014 recurrence. Appellant provided a February 11, 2015
operative note from Dr. Jonathan Chun, an attending Board-certified colon and rectal surgeon,
who performed an open repair of a right inguinal hernia. Dr. Chun diagnosed a recurrent right
inguinal hernia at the site of the 2012 repair.2 He confirmed that appellant had an extremely
large right inguinal hernia repaired in open fashion in 2012. Dr. Chun found a blowout of the
floor of the inguinal canal as there was very weak tissue medially. The procedure required a
long inguinal incision made in the right groin crease at the site of his previous surgical scar. The
issue of causation was not specifically addressed in the operative report.
By decision dated June 2, 2015, OWCP denied the claim as causal relationship was not
established. It accepted that the tasks appellant described occurred at the times, places, and in
the manners alleged. OWCP found, however, that appellant did not provide sufficient medical
evidence supporting that lifting, bending, and twisting at work caused the recurrent right inguinal
hernia.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed are causally related to
the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
An occupational disease is defined as a condition produced by the work environment
over a period longer than a single workday or shift.5 To establish that an injury was sustained in
2

Appellant also submitted claims for compensation (Form CA-7) for the period February 8 to March 28, 2015.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

20 C.F.R. § 10.5(q).

2

the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; (2) factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition; and (3) medical
evidence establishing that the employment factors identified by the claimant were the proximate
cause of the condition for which compensation is claimed or, stated differently, medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant.
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medial certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
OWCP’s definition of a recurrence of disability means an inability to work after an
employee has returned to work, caused by a spontaneous change in a medical condition, which
had resulted from a previous injury or illness without an intervening injury or new exposure.
The term also means the inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her work-related
injury or illness is withdrawn or when the physical requirements of such an assignment are
altered so that they exceed his or her established physical limitations.7
ANALYSIS
Appellant claimed development of a recurrent right inguinal hernia on or about
November 10, 2014, causally related to lifting, bending, and twisting at work. OWCP accepted
that the described work factors occurred as alleged, but denied the claim as the medical evidence
did not establish a causal relationship between those factors and the claimed hernia.
In support of his claim, appellant submitted a February 11, 2015 operative note from
Dr. Chun, an attending Board-certified colon and rectal surgeon. Dr. Chun diagnosed a recurrent
right inguinal hernia at the site of a 2012 hernia repair accepted under File No. xxxxxx315. He
noted a blowout of the floor of the inguinal canal as there was very weak tissue medially and the
operative incision was placed at the site of his previous surgical scar.
OWCP advised appellant by March 31, 2015 letter of the necessity of providing a
narrative report from his attending physician with medical rationale supporting causal
relationship, to which he did not provide a response.

6

Solomon Polen, 51 ECAB 341 (2000).

7

See John I. Echols, 53 ECAB 481 (2002); Terry R. Hedman, 38 ECAB 222 (1986).

3

The Board finds that before a proper adjudication can be made as to the November 10,
2014 claim, the occupational and traumatic injury case files must be combined. The Board notes
that both claims involve a right inguinal hernia condition, the same treating physician has
referenced in his notes the prior hernia and its surgical correction, and the most recent surgical
repair was at the same location as the prior repair. Combining the claims will aid in review and
adjudication of the medical issues. Following the consolidation of the two files, OWCP should
thereafter secure a medical report that is based on a complete factual and medical background,
with an opinion as to whether appellant sustained a recurrence of disability of his right inguinal
hernia or a new injury causally related to the accepted employment factors performed on or
about November 10, 2014. After such further development as OWCP finds necessary, it should
issue a de novo decision.
On appeal, appellant contends that OWCP improperly denied his claim both as a
recurrence and as a new injury. He asserts that Dr. Chun characterized the November 10, 2014
hernia as a recurrence of the hernia repaired in 2012. The Board finds that consolidation of the
files and further development of the claim is necessary.
CONCLUSION
The Board finds that the case is not in posture for decision and is remanded to OWCP for
further development.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 2, 2015 is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: August 22, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
4

